            Case:19-40089-EJC Doc#:12 Filed:01/30/19 Entered:01/30/19 14:56:00                                                             Page:1 of 7
                            IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF GEORGIA
 Fill in this information to identify your case:
 Debtor 1               Evette Locke Singleton
                              First Name            Middle Name                  Last Name
 Debtor 2                                                                                                              Check if this is an amended plan.
 (Spouse, if filing)          First Name            Middle Name                  Last Name


 Case number                  19-40089
 (If known)




                                                                         Chapter 13 Plan and Motion
     [Pursuant to Fed. R. Bankr. P. 3015.1, the Southern District of Georgia General Order 2017-3 adopts this form in lieu of the Official Form 113].


1.            Notices. Debtor(s) must check one box on each line to state whether or not the plan includes each of the following items. If an item
              is checked as not being contained in the plan or if neither or both boxes are checked, the provision will be ineffective if set out in
              the plan.

              (a)           This              contains nonstandard provisions. See paragraph 15 below.
                            plan:             does not contain nonstandard provisions.

              (b)           This              values the claim(s) that secures collateral. See paragraph 4(f) below.
                            plan:             does not value claim(s) that secures collateral.

              (c)           This              seeks to avoid a lien or security interest. See paragraph 8 below.
                            plan:             does not seek to avoid a lien or security interest.

2.            Plan Payments.

              (a)          The Debtor(s) shall pay to the Chapter 13 Trustee (the “Trustee”) the sum of $670.00 for the applicable commitment period of:

                               60 months: or

                               a minimum of 36 months. See 11 U.S.C. § 1325(b)(4).

                           (If applicable include the following: These plan payments will change to $              monthly on         .)

              (b)          The payments under paragraph 2(a) shall be paid:

                               Pursuant to a Notice to Commence Wage Withholding, the Debtor(s) request(s) that the Trustee serve such Notice(s) upon the
                                Debtor's(s') employer(s) as soon as practicable after the filing of this plan. Such Notice(s) shall direct the Debtor's(s')
                                employer(s) to withhold and remit to the Trustee a dollar amount that corresponds to the following percentages of the
                                monthly plan payment:

                                             Debtor 1 100            %     Debtor 2      %

                               Direct to the Trustee for the following reason(s):
                                          The Debtor(s) receive(s) income solely from self-employment, Social Security, government assistance, or
                                           retirement.
                                          The Debtor(s) assert(s) that wage withholding is not feasible for the following reason(s):


              (c)          Additional Payments of $0 (estimated amount) will be made on               ,   (anticipated date) from (source, including income tax
                           refunds).

3.            Long-Term Debt Payments.

              (a) Maintenance of Current Installment Payments. The Debtor(s) will make monthly payments in the manner specified as follows on the
                  following long-term debts pursuant to 11 U.S.C. § 1322(b)(5). These postpetition payments will be disbursed by either the Trustee or
                  directly by the Debtor(s), as specified below. Postpetition payments are to be applied to postpetition amounts owed for principal,
                  interest, authorized postpetition late charges and escrow, if applicable. Conduit payments that are to be made by the Trustee which

GASB - Form 113 December 1, 2017
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
            Case:19-40089-EJC Doc#:12 Filed:01/30/19 Entered:01/30/19 14:56:00                                                         Page:2 of 7
 Debtor                Evette Locke Singleton                                                         Case number     19-40089

                   become due after the filing of the petition but before the month of the first payment designated here will be added to the prepetition
                   arrearage claim.

                                                                  PAYMENTS TO
                                                                  MADE BY                                                                   INITIAL
                                                  PRINCIPAL       (TRUSTEE OR                     MONTH OF FIRST POSTPETITION               MONTHLY
 CREDITOR              COLLATERAL                 RESIDENCE (Y/N) DEBTOR(S))                      PAYMENT TO CREDITOR                       PAYMENT
 -NONE-

             (b) Cure of Arrearage on Long-Term Debt. Pursuant to 11 U.S.C. § 1322(b)(5), prepetition arrearage claims will be paid in full through
                 disbursements by the Trustee, with interest (if any) at the rate stated below. Prepetition arrearage payments are to be applied to
                 prepetition amounts owed as evidenced by the allowed claim.

                                                                                                                                   INTEREST RATE ON
                                          DESCRIPTION OF                      PRINCIPAL RESIDENCE      ESTIMATED AMOUNT            ARREARAGE (if
 CREDITOR                                 COLLATERAL                          (Y/N)                    OF ARREARAGE                applicable)
 -NONE-

4.           Treatment of Claims. From the payments received, the Trustee shall make disbursements as follows unless designated otherwise:

             (a)           Trustee’s Fees. The Trustee percentage fee as set by the United States Trustee.

             (b)           Attorney’s Fees. Attorney’s fees allowed pursuant to 11 U.S.C. § 507(a)(2) of $4,500.00.

             (c)           Priority Claims. Other 11 U.S.C. § 507 claims, unless provided for otherwise in the plan will be paid in full over the life of the
                           plan as funds become available in the order specified by law.

             (d)           Fully Secured Allowed Claims. All allowed claims that are fully secured shall be paid through the plan as set forth below.

                                                  DESCRIPTION OF
 CREDITOR                                         COLLATERAL                     ESTIMATED CLAIM INTEREST RATE                     MONTHLY PAYMENT
 Santander Consumer USA                           2016 Toyota Camry                      21,599.00 5.00%                           359.00 through January
                                                                                                                                    2021 then 468.93 or as
                                                                                                                                      needed to fully fund
 World Omni Financial                             2012 Toyota Camry                          5,916.00 5.00%                         98.60 through January
                                                                                                                                    2021 then 128.44 or as
                                                                                                                                      needed to fully fund

             (e)           Secured Claims Excluded from 11 U.S.C. § 506 (those claims subject to the hanging paragraph of 11 U.S.C. § 1325(a)).
                           The claims listed below were either: (1) incurred within 910 days before the petition date and secured by a purchase money
                           security interest in a motor vehicle acquired for the personal use of the Debtor(s), or (2) incurred within 1 year of the petition date
                           and secured by a purchase money security interest in any other thing of value. These claims will be paid in full under the plan
                           with interest at the rate stated below:

                                          DESCRIPTION OF
 CREDITOR                                 COLLATERAL                          ESTIMATED CLAIM          INTEREST RATE               MONTHLY PAYMENT
 -NONE-

             (f)           Valuation of Secured Claims to Which 11 U.S.C. § 506 is Applicable. The Debtor(s) move(s) to value the claims partially
                           secured by collateral pursuant to 11 U.S.C. § 506 and provide payment in satisfaction of those claims as set forth below. The
                           unsecured portion of any bifurcated claims set forth below will be paid pursuant to paragraph 4(h) below. The plan shall be
                           served on all affected creditors in compliance with Fed. R. Bankr. P. 3012(b), and the Debtor(s) shall attach a certificate of
                           service.

                                          DESCRIPTION OF                      VALUATION OF
 CREDITOR                                 COLLATERAL                          SECURED CLAIM            INTEREST RATE               MONTHLY PAYMENT
 -NONE-

             (g)           Special Treatment of Unsecured Claims. The following unsecured allowed claims are classified to be paid at 100%

                                                           with interest at     % per annum; or   without interest:
                            None


GASB - Form 113 December 1, 2017
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
            Case:19-40089-EJC Doc#:12 Filed:01/30/19 Entered:01/30/19 14:56:00                                                     Page:3 of 7
 Debtor                Evette Locke Singleton                                                   Case number        19-40089

             (h)`          General Unsecured Claims. Allowed general unsecured claims, including the unsecured portion of any bifurcated claims
                           provided for in paragraph 4(f) or paragraph 9 of this plan, will be paid a 0.00% dividend or a pro rata share of $0.00, whichever
                           is greater.

5.           Executory Contracts.
             (a)     Maintenance of Current Installment Payments or Rejection of Executory Contract(s) and/or Unexpired Lease(s).

                                          DESCRIPTION OF
                                          PROPERTY/SERVICES                                                          DISBURSED BY
 CREDITOR                                 AND CONTRACT           ASSUMED/REJECTED                MONTHLY PAYMENT     TRUSTEE OR DEBTORS
 ReMax Accent                             205 Henderson Oaks Dr. Assumed                                    1,700.00 Debtor
                                          Savannah, GA
 Progressive Leasing                      Bedroom Suit           Rejected

             (b)           Treatment of Arrearages. Prepetition arrearage claims will be paid in full through disbursements by the Trustee.

 CREDITOR                                                                        ESTIMATED ARREARAGE
 -NONE-

6.           Adequate Protection Payments. The Debtor(s) will make pre-confirmation lease and adequate protection payments pursuant to 11 U.S.C.
             § 1326(a)(1) on allowed claims of the following creditors: Direct to the Creditor; or To the Trustee

 CREDITOR                                                                        ADEQUATE PROTECTION OR LEASE PAYMENT AMOUNT
 Santander Consumer USA                                                          120.00
 World Omni Financial                                                            59.00

7.           Domestic Support Obligations. The Debtor(s) will pay all postpetition domestic support obligations direct to the holder of such claim
             identified here. See 11 U.S.C. § 101(14A). The Trustee will provide the statutory notice of 11 U.S.C. § 1302(d) to the following
             claimant(s):

 CLAIMANT                                                                        ADDRESS
 -NONE-

8.           Lien Avoidance. Pursuant to 11 U.S.C. § 522(f), the Debtor(s) move(s) to avoid the lien(s) or security interest(s) of the following
             creditor(s), upon confirmation but subject to 11 U.S.C. § 349, with respect to the property described below. The plan shall be served on all
             affected creditor(s) in compliance with Fed. R. Bankr. P. 4003(d), and the Debtor(s) shall attach a certificate of service.

 CREDITOR                                                  LIEN IDENTIFICATION (if known)              PROPERTY
 -NONE-

9.           Surrender of Collateral. The following collateral is surrendered to the creditor to satisfy the secured claim to the extent shown below
             upon confirmation of the plan. The Debtor(s) request(s) that upon confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated
             as to the collateral only and that the stay under 11 U.S.C. § 1301 be terminated in all respects. Any allowed deficiency balance resulting
             from a creditor’s disposition of the collateral will be treated as an unsecured claim in paragraph 4(h) of this plan if the creditor amends its
             previously-filed, timely claim within 180 days from entry of the order confirming this plan or by such additional time as the creditor may
             be granted upon motion filed within that 180-day period.

 CREDITOR                                                  DESCRIPTION OF COLLATERAL                   AMOUNT OF CLAIM SATISFIED
 -NONE-

10.          Retention of Liens. Holders of allowed secured claims shall retain the liens securing said claims to the full extent provided by11 U.S.C §
             1325(a)(5).

11.          Amounts of Claims and Claim Objections. The amount, and secured or unsecured status, of claims disclosed in this plan are based upon
             the best estimate and belief of the Debtor(s). An allowed proof of claim will supersede those estimated claims. In accordance with the
             Bankruptcy Code and Federal Rules of Bankruptcy Procedure objections to claims may be filed before or after confirmation.

12.          Payment Increases. The Debtor(s) will increase payments in the amount necessary to fund allowed claims as this plan proposes,after
             notice from the Trustee and a hearing if necessary, unless a plan modification is approved.

13.          Federal Rule of Bankruptcy Procedure 3002.1. The Trustee shall not pay any fees, expenses, or charges disclosed by a creditor pursuant
             to Fed. R. Bankr. P. 3002.1(c) unless the Debtor's(s') plan is modified after the filing of the notice to provide for payment of such fees,
             expenses, or charges.

GASB - Form 113 December 1, 2017
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
            Case:19-40089-EJC Doc#:12 Filed:01/30/19 Entered:01/30/19 14:56:00                                                     Page:4 of 7
 Debtor                Evette Locke Singleton                                                  Case number         19-40089


14.          Service of Plan. Pursuant to Fed. R. Bankr. P. 3015(d) and General Order 2017-3, the Debtor(s) shall serve the Chapter 13 plan on the
             Trustee and all creditors when the plan is filed with the court, and file a certificate of service accordingly. If the Debtor(s) seek(s) to limit
             the amount of a secured claim based on valuation of collateral (paragraph 4(f) above), seek(s) to avoid a security interest or lien (paragraph
             8 above), or seek(s) to initiate a contested matter, the Debtor(s) must serve the plan on the affected creditors pursuant to Fed. R. Bankr. P.
             7004. See Fed. R. Bankr. P. 3012(b), 4003(d), and 9014.

15.          Nonstandard Provisions. Under Fed. R. Bankr. P. 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a
             provision not otherwise in this local plan form or deviating from it. Nonstandard provisions set out elsewhere in this plan are void.

             a.            Upon completion of Plan payments and discharge of Debtor under the Plan, Santander Consumer USA
                           (its successors or assigns) shall release all lien(s) as to one 2016 Toyota Camry.

             b.            Upon completion of Plan payments and discharge of Debtor under the Plan, World Omni Financial
                           (its successors or assigns) shall release all lien(s) as to one 2012 Toyota Camry.


By signing below, I certify the foregoing plan contains no nonstandard provisions other than those set out in paragraph 15.

 Dated:       January 17, 2019                                                  /s/ Evette Locke Singleton
                                                                                Evette Locke Singleton
                                                                                                                  Debtor 1


                                                                                                                  Debtor 2

                                                                                /s/ Daniel C. Jenkins
                                                                                Daniel C. Jenkins 142345
                                                                                                      Attorney for the Debtor(s)




GASB - Form 113 December 1, 2017
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
Case:19-40089-EJC Doc#:12 Filed:01/30/19 Entered:01/30/19 14:56:00                     Page:5 of 7


                                CERTIFICATE OF SERVICE

       I hereby certify that on January 30, 2019, a copy of the Chapter 13 Plan to be served by
depositing same in the United States Mail, with adequate first-class postage affixed, addressed to
those parties listed below:

   -   See attached Mailing Matrix

     In addition to the above referenced service upon the parties listed in the Mailing Matrix, I
hereby certify that on January 30, 2019, a copy of the Chapter 13 Plan to be served on the
following corporations, partnerships, or other unincorporated associations by depositing same in
the United States Mail, with adequate first-class postage affixed, addressed to an agent or officer
as listed below:

   -   None

    In addition to the above referenced service upon the parties listed in the Mailing Matrix, I
hereby certify that on January 30, 2019, a copy of the Chapter 13 Plan to be served on the
following corporations, partnerships, or other unincorporated associations by depositing same in
the United States Mail by Certified Mail, Return Receipt Requested and addressed to an agent or
officer as listed below:

   -   None

       This day, January 30, 2019.

                                              /s/ Daniel C. Jenkins
                                              Daniel C. Jenkins
                                              Attorney for the Debtor(s)
                                              Georgia Bar No. 142345

The Law Offices of Daniel C. Jenkins, LLC
24 Drayton St., Ste. 315
Savannah, GA 31401
912.480.9999
daniel@djenkinslaw.com
Label Matrix for local noticing       (p)1ST FRANKLIN FINANCIAL CORPORATION          Ashro
113J-4         Case:19-40089-EJC Doc#:12
                                      PO BOXFiled:01/30/19
                                             880                 Entered:01/30/19   14:56:00
                                                                                     1112 7th Ave Page:6 of 7
Case 19-40089-EJC                     TOCCOA GA 30577-0880                           Monroe WI 53566-1364
Southern District of Georgia
Savannah
Wed Jan 30 14:35:41 EST 2019
(p)COLLECTRON INC                     Commonwealth Financial                         Credit Central
119 SOUTHERN BLVD                     245 Main St                                    7088 Hodgson Memorial Dr
SAVANNAH GA 31405-7415                Dickson City PA 18519-1641                     Savannah GA 31406-2529



Dept Of Ed/navient                       (p)GEORGIA DEPARTMENT OF REVENUE            Internal Revenue Service
PO Box 9635                              COMPLIANCE DIVISION                         P.O. Box 7346
Wilkes Barre PA 18773-9635               ARCS BANKRUPTCY                             Philadelphia PA 19101-7346
                                         1800 CENTURY BLVD NE SUITE 9100
                                         ATLANTA GA 30345-3202

Daniel C. Jenkins                        Memorial Physician Services                 Memorial University Medical Center
Law Offices of Daniel C. Jenkins, LLC    PO Box 102763                               4700 Waters Avenue
24 Drayton St., Ste. 315                 Atlanta GA 30368-2763                       Savannah GA 31404-6283
Savannah, GA 31401-2733


O Byron Meredith III                     Nicholas Financial Inc                      Office of the U. S. Trustee
P O Box 10556                            2454 Mcmullen                               Johnson Square Business Center
Savannah, GA 31412-0756                  Clearwater FL 33759                         2 East Bryan Street, Ste 725
                                                                                     Savannah, GA 31401-2638


Optimum Outcomes Inc                     Progressive Leasing                         Re/Max Realty Accent
2651 Warrenville Road                    256 Data Dr.                                17 Richard Davis Dr.
Downers Grove IL 60515-5544              Draper UT 84020-2315                        Richmond Hill GA 31324-3957



ReMax Accent                             Santander Consumer USA                      Security Credit Servic
17 Richard Davis Dr.                     PO Box 961245                               306 Enterprise Drive
Richmond Hill GA 31324-3957              Fort Worth TX 76161-0244                    Oxford MS 38655-2762



Evette Locke Singleton                   SouthCoast Health                           SouthCoast Medical
205 Henderson Oaks Drive                 P.O. Box 15909                              PO Box 15909
Savannah, GA 31419-0012                  Savannah GA 31416-2609                      Savannah GA 31416-2609



SunTrust Bank                            United States Attorney                      World Finance Corporation
Attn: Support Services                   P.O. Box 8970                               2640b Metropolitan Pkwy
P.O. Box 85092                           Savannah GA 31412-8970                      Atlanta GA 30315-7921
Richmond, VA 23286-0001


World Omni Financial
1769 Paragon Drive
Memphis TN 38132-1725
              Case:19-40089-EJC Doc#:12 Filed:01/30/19 Entered:01/30/19 14:56:00                                       Page:7 of 7
                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


1st Franklin Financial                               Collectron                                           Georgia Department of Revenue
135 E Tugalo Street                                  119 Southern Blvd                                    Bankruptcy Section
Toccoa GA 30577                                      Savannah GA 31405                                    1800 Century Blvd., NE
                                                                                                          Atlanta GA 30345-3209


End of Label Matrix
Mailable recipients      27
Bypassed recipients       0
Total                    27
